Citation Nr: 1609558	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  05-37 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to February 15, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel





INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Army from September 1966 to September 1969.  He had service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision of the St. Louis, Missouri, Regional Office which, in pertinent part, denied a TDIU.  In January 2008 the Board, in pertinent part, granted an increased rating for the Veteran's PTSD to 50 percent and remanded the issue of entitlement to a TDIU to the Regional Office (RO) for additional action.  In January 2011, June 2014, and March 2015, the Board again remanded the issue of entitlement to a TDIU to the RO for additional action.  The March 2015 Board Remand also referred the issue of a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Service (Director of C&P) for extraschedular consideration.  In August 2015, the Director of C&P denied an extraschedular rating for TDIU for the period prior to February 15, 2012.  In September 2015, the Appeals Management Center (AMC), in pertinent part, increased the Veteran's rating for his PTSD to 70 percent and granted a TDIU, both effective February 15, 2012.   

The Board notes that in its February 2016 informal hearing presentation (IHP), the Veteran's representative expressed that the Veteran disagrees with the grant of a 70 percent rating effective February 15, 2012.  Because the Veteran must file his notice of disagreement (NOD) with the AOJ, the Board does not consider the stated disagreement to be the Veteran's NOD.  See 38 C.F.R. § 19.26 (2015).


FINDING OF FACT

For the period prior to February 15, 2012, the Veteran's PTSD made him unable to secure or follow a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that entitlement to a TDIU for the period prior to February 15, 2012, is warranted because his service-connected PTSD was so severe as to render him unemployable.  

If service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of C&P for extra-schedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).  When the Director of C&P denies an extraschedular TDIU, the Board conducts a de novo review of the evidence to determine whether an extraschedular TDIU is warranted.  Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

In his December 2004 informal claim for a TDIU, the Veteran stated that he cannot stay focused long enough to maintain a job.  Prior to May 1990, he worked as a machinist in a shipyard.  While at work, he heard a loud noise which caused him to have a flashback to his time serving in Vietnam.  He injured his knees and has received Workers Compensation since that time.  He noted that he has chronic insomnia due to nightmares about the war and only sleeps for an hour at most.  He does not trust anyone, except his mother, to be near him, he does not like to be out in the open, and he does not like to be in crowds.

VA treatment records from December 2004 to December 2011 provide that the Veteran's PTSD was consistently manifested by symptoms of recurrent intrusive thoughts, nightmares, motor restlessness, insomnia, anxious/irritable/depressed mood, social withdrawal, avoidant behavior, hypervigilance, exaggerated startle response, relationship problems, memory problems, flashbacks, hallucinations, and paranoia. 

The report of a June 2005 VA examination provides that the Veteran has symptoms of sadness, irritability, insomnia, bed wetting, isolation, and nightmares, which all occur constantly.  The examiner stated that the Veteran's "ability to perform daily functions during remission/partial remission is poor" and that, when he was working, he had a poor relationship with his supervisor and co-workers and could not get along with other people.  Although the examiner noted that the Veteran's primary disorder is polysubstance abuse, he stated that this disorder "is currently in full and sustained remission . . . and therefore the only primary disorder . . . that is active and currently manifest is his PTSD."  The examiner opined, "Mentally he intermittently is unable to perform activities of daily living (but he can provide self-care).  [B]ecause of [his] combined disabilities at present he will continue to experience difficulties in performing his daily chores.  He is unable to establish and maintain effective work and social relationships because of [his] combined disabilities."  The examiner concluded that the Veteran "at the present time is unemployable."

Because the Veteran has had consistent PTSD symptoms and because the evidence demonstrates that such symptoms rendered him unemployable, a TDIU is warranted for the period prior to February 2012 and the claim is granted.



ORDER

Entitlement to a TDIU for the period prior to February 15, 2012, is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


